ROY NOBLE LEE, C.J. Justice,
for the Court:
In Faircloth v. Lyles (Faircloth I), 592 So.2d 941 (Miss.1991), decided this day, Faircloth successfully appealed a decision of the Circuit Court of Hinds County which reversed an order of the Hinds County Board of Supervisors rezoning Faircloth’s property.
In the process of litigating his claims in Faircloth I, Darrell Faircloth presented ancillary claims to the Chancery Court of Hinds County which initially granted him a temporary injunction, and later dissolved that injunction and dismissed the proceedings for lack of subject matter jurisdiction. Faircloth then appealed the chancery court’s decision to this Court.
Because of our decision this day in Fair-cloth I, the issues presented in this appeal {Faircloth II) are now moot. The appeal is dismissed accordingly.
APPEAL DISMISSED.
HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, PITTMAN and McRAE, JJ., concur.
BANKS, J., not participating.